Citation Nr: 0323800	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  99-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hallux valgus of the left foot with hammertoes and claw foot 
prior to September 18, 2000.  

2.  Entitlement to an evaluation in excess of 10 percent for 
hallux valgus of the right foot with hammertoes and claw foot 
prior to September 18, 2000.

3.  Entitlement to an evaluation in excess of 50 percent for 
bilateral pes cavus, bilateral hallux valgus and hammertoes 
from September 18, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln Nebraska.   In June 2000, the Board 
remanded the case to the RO to determine whether the 
veteran's hallux valgus was part of his service-connected 
disability and to consider whether separate 10 percent 
ratings were warranted for each foot.  After those issues 
were adjudicated by the RO, the Board denied the veteran's 
claim in a July 2002 decision.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2003, the 
Court vacated and remanded the July 2002 Board decision 
consistent with the parties' Joint Motion to Vacate and 
Remand (Joint Motion).  The case is once again before the 
Board for appellate review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of these 
claims.

2.  Prior to September 18, 2000, the veteran's disability due 
to hallux valgus of the left foot with hammertoes and claw 
foot was manifested by clawing of the 2nd toes, calluses 
under the 2nd and great toes, and hammertoe deformity of the 
3rd , 4th  and 5th toes.  The left foot exhibited dorsiflexion 
to neutral and plantar flexion to 35 degrees.

3.  Prior to September 18, 2000, the veteran's disability due 
to hallux valgus of the right foot with hammertoes and claw 
foot was manifested by clawing of the 2nd toes, calluses 
under the 2nd and great toes, and hammertoe deformity of the 
3rd, 4th and 5th toes.  The right foot exhibited dorsiflexion 
to 4 degrees past neutral and plantar flexion to 40 degrees.

4.  From September 18, 2000, the veteran's bilateral foot 
disability is analogous in symptomatology to bilateral pes 
cavus manifested by symptoms such as marked contraction of 
the plantar fascia with dropped forefoot, all toes 
hammertoes, very painful callosities, and marked varus 
deformity.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for the 
veteran's hallux valgus of the left foot with hammertoes and 
claw foot have been met prior to September 18, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5278, 5280, 
5284 (2002).

2.  The criteria for a 20 percent evaluation for the 
veteran's hallux valgus of the right foot with hammertoes and 
claw foot have been met prior to September 18, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5278, 5280, 
5284 (2002).

3.  An evaluation in excess of 50 percent for the veteran's 
bilateral pes cavus, bilateral hallux valgus and hammertoes 
is not warranted from September 18, 2000.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5278 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected foot disabilities.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant factual background, and an 
analysis of the Board's decision.  

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 ("VCAA") was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A.  This 
provision of the law codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001), that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that Section 3A of the VCAA (covering 
the duty to notify and duty to assist provisions of the VCAA) 
did not apply retroactively, and overruled both Holliday and 
Karnas to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
The Board notes that this claim was filed prior to the 
November 2000 date of enactment of the VCAA.  However, the 
current claim is still pending before VA and to the extent 
that the Kuzma case may be distinguished from the instant 
case because of the finality of the Board decision in Kuzma 
at the time of the November 2000 VCAA enactment date, the 
Board finds that such provisions of the VCAA are applicable 
to this pending appeal.   

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  

The veteran in this case was notified of the information and 
evidence required to substantiate his claims by means of the 
discussions in the rating decisions of July 1998 and October 
2001, the statement of the case issued in March 1999, and the 
supplemental statements of the case issued in October 2001, 
all of which provided him notice of applicable regulations 
and the reasons and bases for the denial.  Both the RO and 
the Board also notified the veteran of the enactment of the 
VCAA and of information and evidence necessary to 
substantiate his claims.  A November 2001 letter by the RO 
informed the veteran which evidence, if any, should be 
obtained by him and which evidence, if any, VA would attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002);. 38 U.S.C.A.      § 5103.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).   Assistance also 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A.  § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, there does not appear to be any outstanding 
medical records that are relevant to this appeal.  The RO has 
secured the veteran's service medical records, as well as 
various VA outpatient and private treatment records 
identified by the veteran and his representative.  The record 
contains four examination reports, each of which includes 
findings pertaining to the veteran bilateral foot disability.  
The Board also finds that the RO complied with the remand 
instructions of the Board.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims and has been notified of VA's efforts 
to assist him.  See Quartuccio, supra.  As a result of the 
development that has been attempted and completed, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claims.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Disposition of the veteran's 
claims at the present time is appropriate.

II.  Discussion

A.  Factual Background

In December 1996, the veteran filed a claim for VA 
compensation benefits for "any and all foot problems" 
caused by having worn "capped" shoes in the U.S. Army.  In 
support of his claim the veteran submitted treatment records 
from the Kearney Bone & Joint Clinic which show treatment for 
foot pain in 1991.  In May 1991, the veteran was seen for a 
deep, aching pain in his left forefoot, which the veteran 
said "limits him quite badly at times."  A physical 
examination revealed marked hammertoe formation with 
prominent metatarsal heads and metatarsal callosities.  The 
diagnostic impression was severe hammertoe formation with 
metatarsal callosities.  Some relief from pain was achieved 
by an injection between the second and third metatarsal 
heads.  The veteran underwent a second injection in September 
1991 so that he could participate in an upcoming bowling 
tournament.  He also indicated that he wanted to be scheduled 
for a metatarsal head resection at a later date.  

An October 1991 operative report from Good Samaritan Hospital 
shows that the veteran underwent excision of metatarsal heads 
two through five of both feet, as well as manipulation of K-
wire fixation.  The diagnosis was severe metatarsal 
callosities with hammertoe formation of all toes.  On follow-
up evaluation six weeks after that procedure, it was noted 
that all K-wires were removed and that his toes looked 
"pretty good".   When seen in December 1991, it was noted 
that he was able to get around pretty well.  Some curling up 
of the toes was present, which the veteran said was 
bothersome but not particularly painful.  He reported a 
moderate amount of swelling at times, particularly after his 
feet had been down.  Upon physical examination, the veteran 
ambulated with a somewhat cautious gait.  His toes did not 
touch the floor due to swelling of the forefoot area.  The 
wounds appeared to be well healed, with no area of redness or 
skin pressure on the plantar surface.  It was recommended 
that the veteran wear a night splint with elastic straps to 
hold his toes down against a board.  

At a VA compensation examination in March 1997, the veteran's 
history concerning his hammertoes was recorded.  Upon 
physical examination, both 2nd toes were set at 90 degrees at 
the distal interphalangeal joint.  Although no range of 
motion was elicited in either 2nd joint, no pain, swelling or 
other problems were present, and his posture and gait did not 
appear affected.  Photographs of the veteran's feet were 
taken and associated with the examination report.  The 
diagnostic impression was hammertoes that have returned since 
being fixed in 1993 (sic).    

In August 1997, the veteran was examined by the same 
physician who performed the resection in 1991 to determine 
whether his claw foot deformity was aggravated by service.  
The physician indicated that the veteran benefited from that 
procedure for a period of time, but had since developed 
recurrence of clawing of the 2nd toes with callus formation.  
He also observed that the metatarsal heads had improved and 
remained fairly asymptomatic.  A small callus was also 
observed under the great right toe.  The physician indicated 
that the 2nd toe would eventually become more of a problem 
and require either amputation when it broke down and became 
infected, or it could be improved with manipulation and 
straightening at this point.  The physician concluded that 
the veteran's bilateral foot deformity was a congenital 
condition that was indeed aggravated by service. 

In April 1998, the veteran was examined to determine the 
nature and severity of his bilateral foot disability.  The 
veteran told the examiner that he had been retired for over 
fifteen years.   He reported that his toes were 
"straightened" with pins in 1993, but that it did not last.  
Upon physical examination, both feet had pes planus, hallux 
valgus, and a mallet deformity of both 2nd toes.  A hammer 
toe deformity was observed at the 3rd, 4th and 5th toes.  The 
veteran was able to ambulate on his toes and heels, but 
exhibited some decrease in balance.  Dorsiflexion was 4 
degrees past normal for the right foot and neutral for the 
left.  Plantar flexion was 40 degrees for the right foot and 
35 degrees for the left.   No pedal edema was present.  An X-
ray report dated January 1998 revealed severe bony resorption 
of the heads of the 2nd through 5th metatarsals bilaterally, 
degenerative disease of the metatarophalangeal joints, and 
fusion of the right 4th metatarophalangeal joint.  Based on 
these findings, the diagnostic impression included pes planus 
bilaterally, hallux valgus bilaterally and hammertoe 
deformity.  

In a July 1998 rating decision, the RO granted service 
connection for a bilateral foot condition, characterized as 
bilateral hammertoes with claw foot and pes planus.  The RO 
assigned a single 10 percent evaluation for both feet, 
effective January 10, 1997, under Diagnostic Code (DC) 5282 
(hammertoe) and DC 5278 (claw foot).  The veteran's 
representative filed a Notice of Disagreement in July 1998, 
wherein he requested a separate 10 percent evaluation for the 
veteran's pes planus.  In a VA Form 9, the veteran clarified 
that he was seeking a separate 10 percent evaluation for each 
foot.  

The Board remanded the case in June 2000 and instructed the 
RO to adjudicate whether the veteran's hallux valgus was part 
of his service-connected foot condition, and, if so, to 
determine whether separate 10 percent evaluations were 
warranted for each foot under DC 5280.  See 38 C.F.R. § 
4.71a, DC 5280.   

Prior to RO adjudication, the veteran underwent a VA 
examination on September 18, 2000.  At that time, the veteran 
reported worsening pain, stiffness and weakness in both feet 
and toes.  Pain reportedly occurred while walking.  He said 
he used inserts and metatarsal supports.  He denied flare-ups 
but said his feet routinely hurt on a daily basis.  He 
explained that his activities had gradually decreased over 
the prior few years, and that he was now unable to dance, 
play golf or ambulate for long distances.  Objectively, both 
feet showed 1+ edema in the ankles and feet.  Hallux valgus 
was present bilaterally.  Both active and passive movement of 
the toes was precluded due to pain, although mild extension 
and flexion of the great toes was possible.  All toes were 
slightly painful when the examiner moved them.  Tenderness 
was present over the plantar surfaces of both feet an over 
the 2nd toes.  A large callus was observed over the distal 
metatarsal head of the right great toe.  His gait was 
described as unsteady, as he walked somewhat slowly and 
occasionally lost his balance because of pain.  Hammertoes 
were present in all toes except the great toes, especially 
the 2nd toes.  Mild bilateral pes planus was also noted.  X-
rays revealed chronic repetitive trauma including ankylosis 
of the right 4th metatarsal phalangeal joint, right-sided 
hallux valgus and metatarsus primus varus deformity, and 
chronic appearing resorption of the metatarsal heads 
throughout the feet.  The examiner's diagnoses included (1) 
history of claw foot, (2) pes planus, (3) hammer toes, (4) 
hallux valgus, (5) episode of musculoskeletal strain in both 
feet, (6) severe bony resorption of the heads of the 2nd 
through 5th metatarsals bilaterally, (7) degenerative disease 
of the metatarsal phalangeal joints, (8) and fusion of the 
right 4th metatarsal phalangeal joint.  With respect to the 
question presented in the Board's remand, the examiner opined 
that the veteran's hallux valgus was related to capped shoes 
he wore in service. 

The veteran underwent another examination in June 2001 to 
determine the severity of his foot disability.  The veteran 
told the examining physician that he suffered from long-term 
foot problems related to an inability to walk and wear shoes.  
He said he was unable to walk without pain and that his only 
relief came from not ambulating.  He said he tried using 
padding and wearing different types of shoes, neither of 
which relieved the pain.  The examiner noted that surgery 
performed in 1991 resulted in fusion of the metatarsal 
phalangeal joints and was not an acceptable result.  It was 
also noted that the digits had contracted in a claw toe 
formation.  Fusion of the metatarsals was located in the 4th 
and 5th toes on the right, and in the 3rd, 4th and 5th toes on 
the left, which the examiner said limited the veteran's 
motion.  The examiner indicated that placing a soft material 
in the veteran's shoes would help relieve the pain but would 
certainly not improve his gait.  The left foot demonstrated a 
mild hallux valgus deformity.  There was a contraction of the 
2nd through 5th digits, which were severely flexed in the 
plantar position and fused in the plantar flexed claw 
position.  Fusion was present in the third, fourth and fifth 
metatarsal of the left foot.  Pes cavus was also present in 
the left foot.  The right foot demonstrated a similar hallux 
valgus and was much worse than the left.  Contracture of the 
2nd through 5th digits was present, with fusion at only the 4th 
and 5th metatarsals.  X-rays confirmed the above findings, 
and also revealed pes planus and the absence of a claw foot 
deformity.  Based on these findings, the diagnoses included: 
hammertoes, claw toes two through five bilaterally, hallux 
abductovalgus right worse than left; fusion with destruction 
of the metatarsal phalangeal joints, occurring on the 3rd, 4th 
and 5th left toes and on the 4th and 5th right toes, with 
destruction of all joints of the lesser metatarsals two 
through five due to pan metatarsal head resection.  Regarding 
the veteran's overall disability, the examiner made the 
following comments:

He has a pronounced tenderness in the plantar 
surface of the feet with no improvement by 
orthopedic shoes or appliances.  The fact that the 
metatarsal phalangeal joints are fused in the 
third, fourth and fifth metatarsal; fourth and 
fifth on the right would allow him no forward 
progression movement which would certainly affect 
his ability to walk without pain.  He can not move 
his toes and has contracted digits.  The 
concentrated rate on the first metatarsal would 
give him pressure in that area and with all of this 
together noting that this patient would give him at 
least a 50 [percent] disability rating on his 
ability not to be able to ambulate without pain and 
function with the foot or at least shuffle without 
bending any of the forefoot areas of the feet.  

An October 2001 rating decision granted an increased 
evaluation for the veteran's right and left foot 
disabilities.  In particular, the RO assigned a separate 10 
percent evaluation for each of the veteran's right and left 
foot disabilities, effective January 10, 1997, under DCs 5278 
and 5280.  The RO then assigned a combined 50 percent 
evaluation for the veteran's bilateral foot disability under 
DC 5278 (bilateral claw foot (pes cavus)), effective 
September 18, 2000, the date of the VA examination showing an 
increase in disability. 

Since the RO did not assign the 50 percent evaluation for the 
veteran's bilateral foot disability back to the date of 
claim, January 10, 1997, three issues must be adjudicated: 
(1) entitlement to an evaluation in excess of 10 percent for 
hallux valgus of the left foot with hammertoes and claw foot 
prior to September 18, 2000; (2) entitlement to an evaluation 
in excess of 10 percent for hallux valgus of the right foot 
with hammertoes and claw foot prior to September 18, 2000; 
and (3) entitlement to an evaluation in excess of 50 percent 
for bilateral hallux valgus with hammertoes and claw foot 
since September 18, 2000.

B.  Analysis

The Board points out that the veteran's claims stem from his 
disagreement with the initial rating assigned following a 
grant of service connection.  Therefore, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119, 125-127 (1999).  Under these 
circumstances, the VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection to the present.  Fenderson, 12 Vet. App. at 125-
127; see also 38 C.F.R. § 4.2 (ratings to be assigned "in 
the light of the whole recorded history.")  The Board finds 
that all relevant evidence has been obtained and that no 
further duty is required under the VCAA.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

Disabilities of the feet are governed by the provisions of 
38 C.F.R. § 4.71a, DCs 5276 through 5284 (2002).  Several 
disabilities listed in this portion of the rating schedule 
are expressly denoted as "unilateral," see, e.g., DCs 5280, 
5281 and 5282, while other disabilities are rated the same 
regardless of whether the disability present is unilateral or 
bilateral.  See, e.g., DC 5279.  Still, other disabilities 
are given one rating if the condition is unilateral and a 
different rating if the condition is bilateral.  See, e.g., 
DCs 5276 and 5278.

A.  Entitlement to an Evaluation In Excess of 
10 Percent for Right and Left Foot Disabilities 
Prior to September 18, 2000

The RO initially assigned a separate 10 percent evaluation 
for each foot disability under DCs 5278 and 5280.  However, 
since an evaluation higher than 10 percent is not provided 
for under DC 5280, the Board need not consider that code 
provision.  Pursuant to the Joint Motion, the Board is also 
required to consider the veteran's foot disabilities under DC 
5284, for other foot injuries. 

Under DC 5278, a 10 percent evaluation is assigned for 
acquired bilateral claw foot (pes cavus) where the great toe 
is dorsiflexed, where there is some limitation of 
dorsiflexion at the ankle, and where there is definite 
tenderness under the metatarsal heads.  The next higher 
evaluation of 30 percent is warranted for acquired bilateral 
pes cavus with all toes tending to dorsiflexion, limitation 
of dorsiflexion at the ankle to right angle, shortened 
plantar fasciae, and marked tenderness under the metatarsal 
heads.  The highest evaluation of 50 percent requires 
evidence of marked contraction of plantar fasciae with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  See 38 C.F.R. 
§ 4.71a, DC 5278.

Under DC 5284, a 10 percent evaluation is warranted for a 
moderate foot injury, a 20 percent evaluation for a 
moderately severe foot injury, and a 30 percent evaluation 
for a severe foot injury.  An evaluation higher than 30 
percent is not provided under this diagnostic code.  
38 C.F.R. § 4.71a, DC 5284.  Unfortunately, words such as 
"moderate", "moderately severe", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  The Board observes in passing that "moderate" is 
defined as "of average or medium quality, amount, scope, 
range, etc." Webster's New World Dictionary, Second College 
Edition (1988) 704.  "Severe" is defined as "extremely 
intense."  Id at 1012.  

Applying the criteria of DC 5284 to the facts of this case, 
the Board finds that the evidence supports a separate 20 
percent evaluation for each foot disability prior to 
September 18, 2000.  In other words, the evidence shows that 
each foot disability is analogous to a moderately severe foot 
injury.  For example, the August 1998 VA examination report 
showed that all of the veteran's toes were deformed, except 
for the great toes.  Moreover, range-of-motion testing showed 
dorsiflexion to neutral for the left foot and 4 degrees past 
neutral for the right foot.  X-ray performed in January 1998 
revealed severe bony resorption of the heads of the 2nd 
through 5th metatarsals bilaterally, degenerative disease of 
the metatarophalangeal joints, and fusion of the right 4th 
metatarophalangeal joint.  The Board concludes that these 
clinical findings reflect a moderately severe foot disability 
for each foot, thereby warranted separate 20 percent 
evaluations for the period prior to September 18, 2000. 

In reaching this decision, the Board finds that neither foot 
disability is analogous to a severe foot injury.  Therefore, 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent for either foot disability under DC 
5284.  The veteran's only symptoms at his August 1997 VA 
examination included recurrence of clawing of the 2nd toes 
with callus formation; however, the examiner found that the 
metatarsal heads had improved and had remained fairly 
asymptomatic.  The April 1998 VA examination report showed 
that most of the veteran's toes were deformed and that both 
ankles demonstrated some limitation of motion.  Nevertheless, 
the Board emphasizes that the veteran was still able to 
ambulate unassisted, stand on his heels and toes (albeit with 
some difficulty), and exhibited no edema in either foot.  It 
was not until the examination on September 18, 2000, that the 
veteran's gait was observed to be unsteady.  In light of 
these findings, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
either foot disability under DC 5284 for the entire period 
prior to September 18, 2000.  Similarly, the Board does not 
find that the criteria for a single 50 percent evaluation 
under DC 5278 are met during this relevant time period.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under  38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40; 
see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  The 
Court has held that section 4.40 did not require a separate 
rating for pain but provided guidance for determining ratings 
under other Diagnostic Codes assessing musculoskeletal 
function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

In this case, the evidence shows that the veteran experienced 
functional loss due to pain in both feet.  However, such 
limitation due to pain does not require an evaluation higher 
than 20 percent for either foot.  For example, medical 
evidence in March 1997 revealed no pain, swelling or other 
problems involving either foot.  Medical evidence in April 
1998 also noted that the veteran was able to ambulate on his 
heels and toes, with no significant limitation of motion 
involving either foot.  Accordingly, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 have been considered, as mandated by 
DeLuca, supra, but do not provide a basis for a higher rating 
under these circumstances.

In conclusion, the Board finds that the evidence supports a 
separate 20 percent evaluation for each foot disability due 
to hallux valgus with hammertoes and claw foot for the period 
prior to September 18, 2000.  

C.  Entitlement to an Evaluation In Excess of 50 
Percent for a Bilateral Foot Disability From 
September 18, 2000

The RO assigned a single 50 percent evaluation for the 
veteran's bilateral pes cavus, bilateral hallux valgus and 
hammertoes, effective September 18, 2000.  The RO explained 
that findings contained in the VA examination performed on 
that date first showed that the veteran's bilateral foot 
disability warranted a 50 percent evaluation under DC 5278.  

The Board points out that the RO properly determined that a 
single 50 percent evaluation was warranted for both feet 
rather than assigning separate 50 percent evaluations for 
each foot, as separate evaluations are precluded under this 
particular DC if the condition is bilateral.   A 50 percent 
evaluation is also the maximum rating provided under DC 5278, 
and no other code provision provides an evaluation in excess 
of 50 percent for a foot disability.  The Board points out 
that separate 30 percent evaluations for each foot under DC 
5284 would not provide a greater overall benefit, as this 
combines to 50 percent.  See 38 C.F.R. § 4.25, Table I 
(2002).

The Board has considered the argument advanced by the 
veteran's representative that a separate evaluation is 
warranted under DC 5276 (flatfoot) in addition to the 
evaluation in effect under DC 5278.  The Board disagrees, as 
this would violate the rule against pyramiding.  Pyramiding, 
which is the evaluation of the same disability under 
different diagnostic codes, is to be avoided when evaluating 
a veteran's service-connected disabilities.  See 38 C.F.R. § 
4.14.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit ratings under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  In this case, 
however, it would be impossible to separate the 
symptomatology associated with the veteran's claw foot from 
his pes planus (flatfoot).  Further, the June 2001 VA 
examiner indicated that the veteran did not have flat feet, 
but rather a pes cavus type foot and that flat feet was not 
the problem.  In short, there is simply no code provision 
that  provides a schedular evaluation in excess of 50 
percent. 

Nevertheless, in exceptional cases where the schedular 
evaluation is found to be inadequate, pursuant to 38 C.F.R. § 
3.321(b)(1), the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration 

of an extraschedular evaluation commensurate with 
the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.  
 
See also Veterans' Medical Programs Amendments of 1992, Pub. 
L. No. 102-405,   § 302(b), 106 Stat. 1972 (1992).  

The RO did not discuss whether an extraschedular evaluation 
is warranted in this case, apparently because the veteran has 
not alleged nor presented any evidence showing that his foot 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board agrees, and finds that it also need not 
discuss whether an extraschedular evaluation is warranted.  

In Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), the Court 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of         § 
3.321(b)(1)." see also Johnson v. Brown, 10 Vet. App. 80, 89 
(1997) (Steinberg, J., concurring) (quoting VAOPGCPREC 6-96 
(Aug. 16, 1996), as follows: "Where the claimant has not 
expressly raised the issue of entitlement to a rating under 
section 3.321(b)(1) . . ., the Board will be required to 
address the issue only if the evidence and argument before 
the Board reasonably indicated that [that] regulation[ ] [is] 
potentially applicable."). 

In this case, the Board finds no evidence in the record that 
the veteran's foot disability presents such an exceptional 
case where the schedular evaluation is inadequate.  Neither 
the veteran nor his representative has indicated that his 
foot disability has markedly interfered with employment or 
required extensive periods of hospitalization.  The most 
recent hospitalization report of record is the operative 
report of 1991 when the veteran underwent a resection.  The 
veteran also told an examiner in 1998 that he had been 
retired for over fifteen years.  

In conclusion, the Board finds that there is no basis to 
grant an evaluation in excess of 50 percent for the veteran's 
bilateral foot disability since September 18, 2000.  Sabonis 
v Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law).  Thus, the appeal is denied. 


ORDER

A 20 percent evaluation is granted for hallux valgus of the 
left foot with hammertoes and claw foot prior to September 
18, 2000, subject to the laws and regulations governing the 
payment of monetary benefits.

A 20 percent evaluation is granted for hallux valgus of the 
right foot with hammertoes and claw foot prior to September 
18, 2000, subject to the laws and regulations governing the 
payment of monetary benefits.
 
An evaluation in excess of 50 percent for bilateral pes 
cavus, bilateral hallux valgus and hammertoes from September 
18, 2002, is denied.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

